Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 24-27, 29-20, 32-38, drawn to an apparatus for applying pressure to a wound in the reply filed on October 22, 2021, is acknowledged.  Applicant has canceled 40-44, 46, and 47.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 27, 29, 33-38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Locke (WO 2017/087157 A1). 
Regarding claim 24, Locke discloses an apparatus for applying pressure to a wound (therapy system 100. Para [0026], Fig. 1) the apparatus comprising: 
a housing (housing of therapy device 113, para [0026], illustrated in Fig. 1 and 2); 
a motion sensor (motion sensor or accelerometer 124, para [0026], Fig. 1) supported by the housing (housing of therapy device 113, para [0026], illustrated in Fig. 1 and 2) and configured to output motion data indicative of a motion of the housing (Fig. 1 and 2 illustrate the motion sensor 124 is supported within the housing 113; a motion sensor measures motion 
a pressure source (negative pressure source 104, para [0026], Fig. 1 and 2) supported by the housing (Fig. 1 and 2 illustrated the pressure source 104 is supported by the housing 113), the pressure source (negative pressure source 104, para [0026], Fig. 1 and 2) being configured to couple via a fluid flow path to a wound dressing positioned on a wound and provide negative pressure to the wound (Fig. 1 illustrates a fluid flow path from the negative pressure source 104 to the container 112 to the cover 106 and the dressing 108 at the wound site); and 
a controller (controller 110, para [0026], Fig. 1) configured to: 
detect an error condition associated with providing of negative pressure to the wound with the pressure source (the controller 110 is communicatively coupled to the source of negative pressure 104 as described in the abstract and illustrated in Fig. 1; para [0014] states “The controller may be configured to receive input from the light sensor and the motion sensor, and adjust operating parameters of negative-pressure therapy in response to the input.”; para [0073] teaches the controller may lower the therapy pressure in a sleep mode if a large leak is detected and illustrated in Fig. 4.), 
determine a cause of the error condition from the motion data (para [0069] teaches that the controller 110 may actuate a visual or auditory alert to indicate that the user is engaging in more physical activity than prescribed, the cause of the error is too much physical activity), and 
a visual or auditory alert to indicate that the user is engaging in more physical activity than prescribed).  

Regarding claim 25, dependent from claim 24, wherein the error condition comprises a blockage in the fluid flow path or a low pressure level at the wound (para [0073] teaches a leak or blockage is detected when thresholds are exceeded and alarms can be adjusted or delayed until the device determines that the patient is awake.  The components of the system are fluidly connected including the source of negative pressure, the container, and the dressing with the block occurring in the fluid pathway).  

Regarding claim 27, dependent from claim 24, Locke further comprising a canister (container 112, para [0027]-[0028], Fig. 1) supported by the housing (Fig. 1 and 2 illustrates the container 112 is supported by the housing 113) and configured to collect fluid aspirated from the wound (para [0042] teaches the container 112 collects fluid aspirated from the wound), the cause of the error condition being a rotation or a vibration of the housing that likely saturated a filter of the canister with the fluid (para [0048] states “Using the accelerometer124, the therapy system 100 may provide a canister orientation alarm if the container 112 is in an orientation that may disrupt therapy. ” Para [0080] states “In some embodiments, the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister.”  A blocked filter is considered to be a saturated filter.  A change of orientation of the housing in an undesirable way is considered to be an error condition.).  

Regarding claim 29, dependent from claim 24, wherein the controller is configured to output a user instruction to the user indicating how to remedy the cause of the error condition or how to prevent future occurrences of the error condition (para [0048] states “The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124. The therapy system 100 can also provide information, prompts, alarms and other alerts. For example, the controller 110 may display patient activity level or goals through the user interface 128, prompt a patient to engage in prescribed activity, report the number of patient activity intervals, and engage in remote monitoring of patient activity. ”By notifying a patient of errors in the patient’s activity and then prompting the patient to engage in the prescribed activity the system is instructing the user how to remedy the cause of the error condition or how to prevent occurrences of the error condition.).  

Regarding claim 33, dependent from claim 24, Locke discloses the claim limitation wherein the controller is configured to, responsive to detection of the error condition, operate the pressure source differently than prior to detection of the error condition (para [0014] states “The controller may be configured to receive input from the light sensor and the motion sensor, and adjust operating parameters of negative-pressure therapy in response to the input.”  The input received includes differences in conditions including errors as illustrated in Fig. 4; para 

Regarding 34, dependent from claim 24, Locke discloses the claim limitation wherein the motion sensor comprises an accelerometer (accelerometer 124, para [0026], Fig. 1).  

Regarding claim 35, dependent from claim 24, Locke discloses the claim limitation wherein the controller is configured to add an entry to a log indicating an occurrence of the error condition (para [0048] states “The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124. The therapy system 100 can also provide information, prompts, alarms and other alerts.”  Shock or abuse to the therapy system 100 are considered errors in the therapy protocols and such entries are made part of the log.).  

Regarding claim 36, dependent from claim 35, Locke discloses the claim limitation wherein the controller is configured to determine a frequency of occurrence of the error condition from the log (para [0048] states “The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124.”  The instances of shock or abuse to the therapy device 113 is considered the frequency of occurrence of the error condition from the log.).  



Regarding claim 38, dependent from claim 24, further comprising a display configured to visually present the alert to the user or a speaker configured to audibly present the alert to the user (para [0032] and [0048] teach the system having a display and displaying information; para [0060] teaches the system having speakers that provide audible instructions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (WO 2017/087157 A1), in view of Begin (US 2016/0136339 A1).
Regarding claim 26, dependent from claim 25, Locke does not explicitly state wherein the controller is configured to determine the blockage from a flow in the fluid flow path or a level of activity of the pressure source.  Para [0073] Locke does states “If data from the sensors indicates changed conditions, such as an activity signal that exceeds a threshold or a light signal that exceeds a threshold, the controller 110 may restore an active mode.”  Locke is implying that if ranges, such as pressure ranges, are not within therapeutic ranges because of a leak or blockage, then the controller is able to adjust operating parameters such as pump speed to keep pressure within therapeutic ranges.).
However, Begin teaches methods and systems for applying negative pressure wound therapy to wounds as described in the Abstract and para [0002].  Para [0026] of Begin teaches the controller is configured to determine the blockage from a flow in the fluid flow path or a 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller of  Locke such that the controller is configured to detect an error condition comprising a blockage in the fluid flow path or a low pressure level at the wound as taught by Begin so that the apparatus notifies the user of clinician of the block so that the block may be removed from the system.  
  
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (WO 2017/087157 A1).
Regarding claim 30, dependent from claim 29, Locke discloses the claim limitation wherein the user instruction indicates information about the a filter (para [0080] teaches the canister has a filter; para [0080] states “In some embodiments, the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister.” ) of a canister (container 112, para [0027]-[0028], Fig. 1), the canister being supported by the housing (Fig. 1 and 2; Fig. 1 illustrates the container 112 is supported by the housing 113) and configured to collect fluid aspirated from the wound (para [0042] teaches the container 112 collects fluid aspirated from the wound). 

However, para [0080] states “In some embodiments, the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister.” If the filter becomes blocked, it would be obvious to replace the filter.  There are only a finite number of identified, predictable solutions such as replacing the blocked filter of the canister that would result in the reasonable expectation of success that a new filter would remove the blockage so that the system would function properly.  MPEP 2141, Section IIII, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding claim 32, dependent from claim 29, Locke does not explicitly state wherein the user instruction indicates not to rotate the housing as detected from the motion.
However, para [0048] of Locke states “Using the accelerometer 124, the therapy system 100 may provide a canister orientation alarm if the container 112 is in an orientation that may disrupt therapy. The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124. The therapy system 100 can also provide information, prompts, alarms and other alerts. For example, the controller 110 may display patient activity level or goals through the user interface 128, prompt a patient to engage in prescribed activity, report the number of patient activity intervals, and engage in remote monitoring of patient activity.”  The canister is supported in the housing so that both the housing and the canister change orientation together.  Locke teaches that KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781